    Case 1:15-md-02657-FDS Document 2071 Filed 01/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



                                                 MDL NO. 1:15-md-2657-FDS
                                                 This document relates to:
IN RE: ZOFRAN® (ONDANSETRON)
                                                 All Actions
PRODUCTS LIABILITY LITIGATION




              PLAINTIFFS’ AND GSK’S PROPOSED AGENDA FOR
                  JANUARY 22, 2021 STATUS CONFERENCE

 1. Filings Update

 2. Discovery Update

 3. Discussion regarding FDA’s response to GSK’s Citizen Petition

 4. Trial Update
        Case 1:15-md-02657-FDS Document 2071 Filed 01/21/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 2
